Citation Nr: 0909246	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-21 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim for service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  The Veteran's file has since been 
transferred to the RO in Detroit, Michigan.

The Veteran was afforded a conference with a Decision Review 
Officer (DRO) in March 2007.  A copy of the DRO conference 
report has been associated with the Veteran's claims file.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a March 2004 decision, the RO denied service 
connection for PTSD.  A formal appeal was not received within 
the one-year period subsequent to the issuance of an August 
2004 statement of the case (SOC).

2.  Evidence submitted since the RO's March 2004 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD, is 
not duplicative or cumulative of the evidence previously of 
record, and is sufficient to raise a reasonable possibility 
of substantiating the claim.




CONCLUSIONS OF LAW

1.  The RO's March 2004 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. §§ 7104, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008), 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being granted to the extent that it is 
being reopened.  As such, any deficiencies with regard to 
VCAA are harmless and non-prejudicial.

II.  New and Material Evidence

In a March 2004 decision, the RO denied service connection 
for PTSD, in part, because the Veteran's file did not contain 
a diagnosis of PTSD which met all diagnostic criteria as 
stated in the Diagnostic and Statistical Manual of Mental 
Disorders.  Although a notice of disagreement was received 
within the subsequent one-year period, and a SOC was 
provided, the Veteran did not file a formal appeal in a 
timely fashion.  Therefore, the RO's March 2004 rating 
decision is final.  See 38 U.S.C.A. § 7105; 38 U.S.C.A. 
§§ 3.104, 20.1103.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2008).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In March 2007, a private psychiatrist diagnosed the Veteran 
with PTSD.  At that time, the diagnosis was linked to the 
Veteran's alleged in-service stressor events.  These alleged 
events (verification of which is addressed in the REMAND 
below) included transporting wounded servicemen from the 
field to a field hospital in Vietnam, and transporting 
servicemen from a hospital in Vietnam to hospitals in the 
United States.  Similarly, an additional provider noted in an 
April 2007 statement that the Veteran has a current diagnosis 
of PTSD as a result of his alleged Vietnam service.  

The March 2007 and April 2007 medical records documenting a 
current diagnosis of PTSD are new, in that they were not 
previously submitted to agency decisionmakers prior to the 
March 2004 rating decision.  Further, the evidence is 
material, in that the current diagnosis of PTSD relates to an 
unestablished fact necessary to substantiate the claim.  This 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and the evidence raises a 
reasonable possibility of substantiating the Veteran's claim.  
Therefore, new and material evidence has been received since 
the RO's March 2004 decision, and the Veteran's claim is 
reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.




ORDER

The application to reopen the claim for service connection 
for PTSD is granted.


REMAND

Although the Board regrets the delay in adjudicating the 
Veteran's claim, pursuant to the duty to assist, this case 
must be remanded for further development.

As noted above, the Veteran has a current diagnosis of PTSD 
that has been linked to traumatic experiences stemming from 
his period of active duty during the Vietnam conflict.  
According to the Veteran, during a five-month temporary 
assignment in Vietnam, he transported wounded servicemen from 
the field to the field hospital.  In one instance, the 
Veteran reported that his unit was under fire along Highway 2 
at Hill 89, at which time many men were lost.  The Veteran 
contends that, during the fighting, many civilians were also 
killed.

After a review of the record, the Board concludes that 
additional attempts should be made to verify the Veteran's 
alleged in-service stressor events.  While the Veteran's 
asserts that he served in Vietnam, his service personnel 
records do not reflect such service.  Notwithstanding this 
lack of documentation, the Veteran asserts that he made 
several trips to Vietnam to pick up wounded servicemen for 
transportation back to the United States.  His service 
personnel records reflect that his military occupational 
specialty was medical specialist.  

The Veteran has claimed that, while stationed at Fort Lewis, 
Washington, he was temporarily assigned to a hospital in 
Vietnam.  He asserts that he was charged with transportation 
of patients from Vietnam to state-side hospitals.  According 
to a May 2004 statement, he performed this task for three to 
six months.  During this period, the Veteran contends that he 
participated in brush offs and escorted patients and 
casualties to the United States.  He estimated that he made 
eight round trips to and from Vietnam.  He also insisted 
that, for a period of approximately five months, he remained 
in Vietnam, though still officially stationed at Fort Lewis, 
in order to transfer patients from the field to the filed 
hospital.

While the Veteran has provided a stressor statement, and his 
unit assignments are contained within his personnel file, it 
is unclear as to when the Veteran was temporarily assigned to 
a field hospital in Vietnam, or whether he transported 
patients from a Vietnam hospital to hospitals in the United 
States while stationed at Fort Lewis.  On remand, the RO 
should request further information from the Veteran, to 
include the dates that he transported servicemen from Vietnam 
to hospitals in the United States, the name of the base(s) in 
Vietnam that he visited, the name of any hospital(s) to which 
he was temporarily assigned, and the approximate dates of 
service therein.  The Veteran should provide details on the 
frequency and duration of any field missions in Vietnam 
including the dates of his presence, the location of the 
mission, and the units involved in the mission.  Finally, the 
Veteran should provide, if possible, the full names of any 
servicemen who lost their lives during the operation noted in 
the Veteran's May 2004 statement.

Once obtained, the RO should submit the Veteran's stressor 
information to the U.S. Armed Forces Service Center for 
Research of Unit Records (USASCRUR) (now renamed U.S. Army 
and Joint Services Records Research Center (JSRRC)), in order 
to attempt to verify the Veteran's claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request further 
information from the Veteran regarding 
his alleged stressor event.  On remand, 
the Veteran should be asked to supply 
the following:

a)  The name of the base(s) and/or 
hospitals in Vietnam to which he was 
temporarily assigned and the 
approximate dates of service 
therein.  
b)  The frequency and duration of 
any field missions, as well the 
dates and locations for those 
operations.  

c)  The full names of any servicemen 
who lost their lives during the 
operation noted in his May 2004 
statement.  

d)  The approximate dates during 
which he transported servicemen from 
a Vietnam to hospitals in the United 
States.

2.  Upon completion of the foregoing, 
the RO or AMC should contact the U.S. 
Army and Joint Services Records 
Research Center (JSRRC) (formerly 
USASCRUR) to ascertain whether any unit 
to which the Veteran was assigned 
during his period of active service 
participated in medical flights to and 
from the Republic of Vietnam.  Of 
particular interest are any dates of 
temporary assignment in the Republic of 
Vietnam.

3.  Once a reply has been received from 
JSRRC, the AMC should again review the 
record, and undertake any additionally 
indicated action.  

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


